           Case 1:19-cv-05643-JGK Document 13 Filed 11/07/19 Page 1 of 1
THE WEITZ LAW FIRM, P.A.
                                                                                  Bank of America Building
                                                                             18305 Biscayne Blvd., Suite 214
                                                                                    Aventura, Florida 33160



                                                         Ao J ov     rt, ,..,,, G-o   vt   f v f J.O A Y
November 7, 2019
                                                            orc.e/'-Pf<" ,~ 10,0, Ar·~:JOfJ/V'I.
VIACM/ECF                                                                            1
Honorable Judge John G. Koeltl
                                                                 ~ 0 fJ /1-0 fll-€0,
United States District Court
Southern District of New York
500 Pearl Street - Courtroom: 14A
New York, NY 10007                                                c/r ft?. ~4::                                      J
               Re:     Velasquez v. New Red Star, Inc., d/b/a Red Star Restaurant, et al.
                       Case 1:19-cv-05643-JGK

 Dear Judge Koeltl:
                                                                                                           ... . .
       The undersigned represents the Plaintiff in the above-captioned case matter. 11 /12/?01 ~..af.:' .;·

         The Initial Pretrial Conference in this matter is currently scheduled for November 12, 2019 at
4:30 p.m., in your Honor's Courtroom. However, Defendants, who were properly served [Q.E. 9 and
D.E. 10], have not yet appeared in this matter. The undersigned counsel has undertaken the additional
effort to send follow-up correspondence by courier to the subject facility location in order to facilitate
contact from defendants. In order, therefore, to afford the parties additional time for the defendant to
appear, a 30-day adjournment of the Conference is hereby respectfully requested to early December,
or any other date most convenient to this Honorable Court.

       Thank you for your consideration of this second adjournment request.

                                               Sincerely,

                                               By: /S/ B. Bradley Weitz
                                                  B. Bradley Weitz, Esq. (BW9365)
                                                  THE WEITZ LAW FIRM, P.A.
                                                  Attorney for Plaintiff
                                                  Bank of America Building
                                                   18305 Biscayne Blvd., Suite 214
                                                  Aventura, Florida 33160
                                                  Telephone: (305) 949-7777
                                                  Facsimile: (305) 704-3877
                                                   Email: bbw@weitzfirm.com

USDC SONY
DOCUMG:NT
ELECTRONICALLY FILED
DOC#
            . ---~--~-tj,______,__
DATEF-1-LE_D_:_-~~
